Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrence on June 7, 2022.
The application has been amended as follows: 
CLAIMS
21. (Currently Amended) A method of monitoring a catalyst in a fuel tank inerting system, the method comprising:
passing a flow of fuel through a primary catalytic reactor comprising an inlet, an outlet, a reactive flow path between the inlet and the outlet, and the catalyst on the reactive flow path, said primary catalytic reactor arranged to receive fuel from [[the]]a fuel tank and air from an air source that are mixed to form a combined flow, and to react the combined flow along the reactive flow path to generate an inert gas;
passing a portion of the combined flow through a secondary catalytic reactor coupled in parallel with the primary catalytic reactor and containing a second catalyst, the secondary catalytic reactor having an inlet and an outlet;
measuring with an input sensor a property of the combined flow before it enters the secondary catalytic reactor;
measuring with an output sensor 
providing sensor data from the input and output sensors to a computing device that receives the sensor data; and
determining with the computing device a fuel quality of the fuel used by the fuel tank inerting system based on the sensor data.
22. (Currently Amended) The method of claim 21, further comprising determining with the computing device based on the sensor data a catalyst activity of the second catalyst in the secondary catalytic reactor for use in making an aircraft operation decision.
23. (Currently Amended) The method of claim 22, wherein the aircraft operation decision is related to the maintenance of the primary catalytic reactor or [[a]]the catalyst in the primary catalytic reactor.
26. (Currently Amended) The method of claim [[24]]25, wherein the mathematical model is a model of catalytic activity for [[a]]the second catalyst in the secondary catalytic reactor versus time.
27. (Currently Amended) The method of claim [[27]]26, wherein the second catalyst in the secondary catalytic reactor is the same as the catalyst on the reactive flow path.
28. (Currently Amended) The method of claim 22, wherein the aircraft operation decision is a refueling fuel choice based on the fuel quality.
Reasons for Allowance
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art to Spring (US 2004/0163826) discloses a method (see FIG. 1) for producing an inert gas suitable for use in a fuel tank inerting system (i.e., for producing an inert gas at output B for suppressing or preventing fires or explosions, e.g., in aircraft fuel tanks; see paragraphs [0008], [0009], [0027]), said method comprising:
passing a flow of fuel (i.e., a fuel from a first fuel reservoir 12 or a second fuel reservoir 13; see paragraph [0013]) through a catalytic reactor (i.e., a catalyst bed 18 containing a catalyst; see paragraph [0019]-[0020]) comprising an inlet, an outlet, and a reactive flow path containing a catalyst between the inlet and the outlet; said catalytic reactor 18 arranged to receive fuel from a fuel tank (i.e., reservoir 12 or 13) and air from an air source (i.e., air source A) that are mixed (i.e., at a mixing chamber 16; see paragraph [0016]) to form a combined flow, and to react the combined flow in the catalytic reactor 18 to generate an inert gas B (see paragraphs [0017]-[0018];
measuring with an input sensor (i.e., a sensor unit 22 located upstream of the catalyst bed 18) a property of the combined flow (i.e., each sensor 22 can sense gas, pressure, temperature, and flow; see paragraph [0022]) before it enters the catalytic reactor 18;
measuring with an output sensor (i.e., a sensor unit 22 located downstream of the catalyst bed 18) the property of the combined flow after it exits the catalytic reactor; and
providing the sensor data from the input and output sensors 22 to a computing device (i.e., a control unit 24; see paragraphs [0022]-[0023]) that receives the sensor data;
wherein the computing device 24, “… operates to control the air flow control unit 10, the fuel flow control unit 14 and the temperature control unit 20 in response to the feedback from the sensor units 22 to ensure that the system is working efficiently and safely and the gas concentrations leaving at B are within specified ranges,” (see paragraph [0022]).
The prior art to Frost (US 2018/0370650) discloses a method for producing an inert gas suitable for use in a fuel tank inerting system (see FIG. 3; paragraphs [0050]-[0052]), wherein the method comprises passing a mixture of fuel and air (i.e., ullage fuel vapour and air together; see paragraph [0016]) through a first catalytic reactor (i.e., via a gas inlet 9 of a dock 6 and through a first catalytic inerting module 5 received in said dock) and a second catalytic reactor (i.e., via a gas inlet 9 of an adjacent dock 6 and through a second catalytic inerting module 5 received in said adjacent dock) coupled in parallel with the first catalytic reactor (i.e., both modules 5 can work together in parallel by configuring a parallel fluid flow connection between the docks 6) and reacting the mixture of fuel and air in the first and second catalytic reactors to generate an inert gas.  The fuel tank inerting system further includes sensors (see paragraph [0052]) and a computing device (i.e., a central fuel tank inerting control computer; see paragraph [0063]) for controlling the operation of the overall system.
The prior art to Surawski (EP 3279092 A1), Buchwald (US 2012/0087807), Beeson (US 2011/0263035), Limaye et al. (US 2009/0227034), and Zaki et al. (US 2008/0099618) further illustrate the state of the art.
The prior art fails to disclose or adequately suggest the claimed method of monitoring a catalyst in a fuel tank inerting system wherein, in particular, the method includes the steps of measuring with an input sensor a property of the combined flow of fuel and air before it enters a secondary catalytic reactor, wherein the secondary catalytic reactor contains a second catalyst and is coupled in parallel with the primary catalytic reactor containing the catalyst on the reactive flow path; measuring with an output sensor the property of the combined flow after it exits the secondary catalytic reactor; providing sensor data from the input and output sensors to a computing device that receives the sensor data; and determining with the computing device a fuel quality of the fuel used by the fuel tank inerting system based on the sensor data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774